Mr. Justice Wilkin delivered the opinion of the Court: There can be no serious contention that on the case made by appellee he was, as against Mrs. Jenkins, entitled to the decree rendered. He had complied with the contract of February 1, 1886, on his part, and none of the conditions named in it which were to excuse her from executing the deed were shown to exist. The important point in the ease, and the one relied upon to reverse the decree below, is, that appellants were innocent purchasers from Mrs. Jenkins, without notice of her previous contract with appellee. It appears from the evidence that at the time appellee made his contract, one Schnipper was living in a house situated on lot 5, adjoining said lot 4, and had erected a barn, which extended from said lot 5 over some distance on lot 4. He was a trespasser in his first occupancy, and supposed he was erecting both the house and barn on lot 4. Immediately after the execution of the contract between appellee and Mrs. Jenkins, the husband of the latter went with appellee to the lots and informed Schnipper of the sale, and he, Schnipper, then agreed to pay appellee $10 per year for the use of the two lots, which he continued to do yearly, until after the sale to appellants, when he was directed by them to pay no more. It is well settled that whatever is sufficient to put a party upon inquiry is notice of all facts which a pursuit of such inquiry would lead to, and that possession of real estate is notice that the possessor has some in the same. Therefore, when one purchases land in the possession of a third party, he is bound to take notice of whatever facts an inquiry as to the right of such possession would lead to. We said in Whitaker v. Miller, 83 Ill. 381, (and in substance in many other cases,) that “the possession of land by a party, through' his tenants, is notice to all the world of his rights in the premises, and without inquiry of him no one can claim to be an innocent purchaser, as against him.” It is said, however, in this case there was no possession, within that rule,—especially it is insisted there was no occupancy of lot 3 which would serve the purpose of notice that any one other than Mrs. Jenkins claimed title thereto. The rule which limits a trespasser to the land actually occupied by him, in asserting rights under his possession, has no application here. After the consent of appellee that Schnipper might occupy the lots at a given rental, he became the tenant of appellee, who, by his purchase, became entitled to the possession. The agreement between appellee and Schnipper was for the use of both lots. They were included in the same contract between appellee and Mrs. Jenkins, and in the same deed to appellants. There is also evidence to the effect thaSchnipper used lot 3 with lot 4, taking timber and grass from the same. We think there can be no doubt that the occupancy of lot 4 was such as to put appellants upon inquiry. What would that inquiry have led to ? Certainly not merely that the tenant of appellee occupied only a part or all of lot 4, but also that he held possession of lot 3. That information would have made it their duty, to pursue the inquiry to appellee, and there they would have learned of his contract with Mrs. Jenkins, not for lot 4 only, but also for lot 3. The evidence also shows that appellants both lived in the vicinity of the property, and visited it before their purchase. They seem to have known the location of the lots, and their situation as to each other. It is scarcely possible that they were wholly ignorant of Sehnipper’s possession, unless they desired to be so. However, it is immaterial whether they had actual notice of the possession or not, if it was sufficient to put them upon inquiry. We think the circuit court was justified by the evidence in finding that appellants were chargeable with notice of appellee’s right in the property at the time they purchased. Even conceding that the evidence of notice is not entirely satisfactory, the decree below should be sustained on the ground that it does equity between all the parties. Redden v. Miller, 95 Ill. 336, citing Moshier v. Knox College, 32 id. 155 ; Grover v. Hale et al. 107 id. 638. The decree of the circuit court will be affirmed. Decree affirmed.